BARNES, Judge,
dissenting with separate opinion.
I respectfully, but emphatically, dissent. As we recently recognized, "in 2008, the Indiana General Assembly enacted House Enrolled Act 1001 (HEA 1001), which in part sought to raise the level of the quality of services provided in CHINS, termination of parental rights (TPR), and delinquency cases by shifting the funding burden from local government to the State in exchange for more influence by DCS in recommending services." In re N.S., 908 N.E.2d 1176, 1178 (Ind. Ct.App., 2009) (referring to P.L. 146-2008); see also In re I.C., J.C., No. 32A01-0902-JV-97, 910 N.E.2d 273 (Ind.Ct.App. July 22, 2009). The majority believes that counties should bear the costs when counsel is appointed by the trial court to represent parents in termination proceedings. I, however, believe the paradigm in these sorts of cases has shifted dramatically with the enactment of HEA 1001. If we, as a State and a society, truly believe in the best interests of children and that the proper and appropriate care for them is a priority, we must then, in my opinion, assure that before they are taken from their families, these statutes are strictly followed and the DCS is put to its proof.
Focusing on Indiana Code Section 31-40-1-2,4 it is my opinion that the appointment of counsel to represent a parent in a termination proceeding should be considered "child services" for "the child's parent ..." Ind.Code § 31-40-1-2(a). I believe the majority's reliance on the definition of "services" in Indiana Code Section 31-40-1-1.5(c) is misplaced. This definition includes specific items, ranging from clothing to dental care, that are to be included as services "for the benefit of a delinquent child under IC 31-37." This definition is neither an exclusive list of what constitutes child services nor does it appear to apply to termination proceedings. Moreover, the DCS does not rely on this definition in its briefs. For these reasons, I conclude Indiana Code Section 81-40-1-1.5(c) is in-apposite to the question before us today.5
In determining whether the appointment of counsel should be considered child services, I cannot overlook the long-standing public policy that "children are likely raised best by their parents. Parental termination is a last resort." Baker v. Marion County Office of Family and Children, 810 N.E.2d 1035, 1041 (Ind.2004). "A parent's interest in the care, custody, *43and control of his or her children is 'perhaps the oldest of the fundamental liberty interests"" Bester v. Lake County Office of Family and Children, 839 N.E.2d 143, 147 (Ind.2005) (quoting Trozel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 2060, 147 L.Ed.2d 49 (2000)). The parent-child relationship is one of the most valued relationships in our culture. Id.
By ensuring the parent-child relationship is terminated in a procedurally fair setting, which includes the representation of a parent by counsel, the DCS promotes confidence and finality in the outcome of the proceeding for both parents and children. See Graves v. State, 823 N.E.2d 1193, 1196 n. 4 (Ind.2005) ("Not wishing to inflict the vagaries of ongoing re-litigation on children, we recently adopted [a standard that] focuses not on whether the lawyer might have done this or that, but whether 'the parents received a fundamentally fair trial whose facts demonstrate an accurate determination.'" (quoting Baker, 810 N.E.2d at 1041)); see also I.C. § 31-10-2-1(10) (defining the policy of Indiana and the purpose of Title 31 to provide a judicial procedure that ensures fair hearings, recognizes and enforces the legal rights of children and their parents, and recognizes and enforces the accountability of children and their parents). Because I believe that providing counsel for parents advances the best interests of children, I reject the DCS's assertion that paying for appointed counsel will "severely hinder" its goal of protecting children. Appellant's Br. p. 16 (capitalization altered).
In addition to serving the best interests of children, the DCS protects its own interests by providing counsel to parents. In discussing a state's interests in providing counsel in a termination proceeding, the Supreme Court has observed:
Since the State has an urgent interest in the welfare of the child, it shares the parent's interest in an accurate and just decision. For this reason, the State may share the indigent parent's interest in the availability of appointed counsel. If, as our adversary system presupposes, accurate and just results are most likely to be obtained through the equal contest of opposed interests, the State's interest in the child's welfare may perhaps best be served by a hearing in which both the parent and the State acting for the child are represented by counsel, without whom the contest of interests may become unwholesomely unequal....
Lassiter v. Department of Soc. Servs. of Durham County, N. C., 452 U.S. 18, 27-28, 101 S.Ct. 2153, 2160, 68 L.Ed.2d 640 (1981).
Let there be no mistaking my intent here-some parents do not deserve to have children in their care, custody, and control because they have grievously abused and/or neglected them. I simply believe that before this most basic and precious right, parenthood, is terminated, every service be made available to the parents in order to ensure their constitutionally mandated prerogatives. Thus, for purposes of Indiana Code Section 31-40-1-2(a), I consider the appointment of counsel to be child services provided through the DCS for the child's parent. Accordingly, in my view, the DCS must pay the cost of that service unless an exception applies See 1.C. § 31-40-1-2(a).
The DCS makes several arguments regarding various exceptions. I believe, however, that the DCS is trying to fit square pegs into round holes. For example, I do not believe that the appointment of counsel is a discretionary service under Indiana Code Section 31-40-1-2(e), that Indiana Code Section 838-37-3-l(a) pertains to anything other than the assess*44ment of a filing fee by a trial court, that Indiana Code Section 31-81-1-1 requires counties to appropriate money for attorneys to represent parents in termination proceedings as part of the operation of the juvenile court, or that the "American Rule" applies to the statutory right to appointment of counsel in termination proceedings.
As for certain contract obligations for legal services to the poor in criminal proceedings and guardians as litem ("GAL") and court appointed special advocates ("CASA") in juvenile proceedings, there is specific statutory authority requiring the counties to appropriate money for these services. See eg., 1.C. § 338-40-8-4, 31-40-3-2. Under this statutory authority I have no qualms with the decision in In re N.S. Neither the majority nor the DCS, however, point to any such similar county-appropriation provision for counsel appointed to represent parents in termination proceedings. Further, I am not convinced that all public defender programs or GAL or CASA programs are exclusively county-funded programs, as the DCS appears to argue is required here. For example, pursuant to Indiana Code Chapter 33-40-6, qualifying counties have the opportunity to seek reimbursement through the Public Defense Fund for a portion of the cost of providing legal representation for indigent defendants. See Kling v. State, 837 N.E.2d 502, 506 n. 5 (Ind.2005). Further, under Indiana Code Chapter 33-40-1, the State Public Defender provides representation to incarcerated defendants in certain cireumstances. Also, counties that are required to implement GAL and CASA programs for children who are alleged to be children in need of services shall receive matching funds from State. See P.L. 234-2007 § 3, P.L. 182-2009 § 3.6
Finally, contrary to the DCS's argument, Indiana Code Section 31-40-1-2(h) only requires counties to pay costs when the DCS is not responsible for such payments and no other source of payment is specified. Because I consider the appointment of counsel in termination proceedings to be child services, the DCS is responsible for payment and, therefore, Indiana Code Section 31-40-1-2(h) does not apply here.
The DCS, not the county, determines when to initiate a termination proceeding. The DCS authors treatment plans, exacts requirements from parents as to basic skills, and provides all sorts of psychological and educational resources for parents. Because the DCS decides when to seek a termination, it should bear the cost of defending that decision. To heap the cost of these actions on the coffers of already cash-strapped counties is, in my mind, courting a legal and practical disaster.7 *45Thus, I conclude that Indiana Code Seetion 31-40-1-2 requires the DCS, not counties, to pay for the appointment of counsel in a termination proceeding.

. I agree with the majority that counsel must be appointed in a termination proceeding. See Ind.Code §§ 31-32-2-5, 31-32-4-1; 31-32-4-3(a); see also Baker v. Marion County Office of Family and Children, 810 N.E.2d 1035, 1038 (Ind.2004). I also agree with the majority that Indiana Code Chapter 34-10-1 does not apply to termination proceedings.


. Similarly, I believe that Indiana Code Section 31-9-2-17.8 defining "child services" does not provide guidance in this case.


. This appropriation provides:
The division of state court administration shall use the foregoing appropriation to administer an office of guardian ad litem and court appointed special advocate services and to provide matching funds to counties that are required to implement, in courts with juvenile jurisdiction, a guardian ad litem and court appointed special advocate program for children who are alleged to be victims of child abuse or neglect under IC 31-33 and to administer the program. A county may use these matching funds to supplement amounts collected as fees under IC 31-40-3 to be used for the operation of guardian ad litem and court appointed special advocate programs. The county fiscal body shall appropriate adequate funds for the county to be eligible for these matching funds.
P.L. 182-2009 § 3.


. The DCS's suggestion that counties should use Indiana Trial Rule 60.5 to mandate the monies to pay for appointed counsel is, in my opinion, both disingenuous and cynical. Like the pea under the shell, it seems to me that the DCS keeps moving the financial target. First, the Family and Children's Funds were *45dissolved and then, according to the DCS, counties must absorb the costs for which no money is allocated. See LC §§ 12-19-7-1 to -4 (2008), repealed by P.L. 146-2008 § 805. I agree with the majority that Indiana Trial Rule 60.5 is not available for the payment of appointed counsel in a termination proceeding.